Appeal from an order of the Supreme Court at Special Term (Hughes, J.), entered February 18,1982 in Albany County, which granted plaintiff’s motion for summary judgment as to liability and directed trial on the issue of damages. This is an action to recover $246.88 plus attorney’s fees alleged to be the balance unpaid on a promissory note for $650 evidencing a student loan. Defendant contends that he owes only $121.88, and that his tender of said sum was rejected. Special Term granted plaintiff’s motion for summary judgment only on the issue of liability and ordered a trial on damages and on the issue of plaintiff’s right to attorney’s fees. Defendant has appealed. Since defendant admits liability, there must be an affirmance with a trial to determine the issues of damages and plaintiff’s right to attorney’s fees (see Equitable Lbr. Corp. v IPA Land Dev. Corp., 38 NY2d 516). Although the notice of appeal states that this appeal is from a letter decision, plaintiff’s motion to dismiss because no appeal lies from a decision is denied. We treat the notice of appeal as valid in the interest of justice (CPLR 5520, subd [c]; People ex rel. Breedan v Zelker, 41 AD2d 669). Order affirmed, without costs. Sweeney, J. P., Mikoll, Yesawich, Jr., Weiss and Levine, JJ., concur.